 

Doc /9.. Fled tiztocO entered Lijlo/2O0 12°'00'02

 

UNITED STATES BANKRUPTCY COURT
nen DISTRICT OF —

| van SUL Meee nit

 

 

.. test dgia oni

. “ECF F NO,
MONTHLY OPERATING REPORT
GNDIVIDUAL WAGE EARNERS)

Fife with thé Court sad dubmit copy tothe United States Trustes within 00 days after the end of the
month and subeut a copy of the report to aay offlelal commasiize appeinbedisn the cave,

(Reports for Reakester and Buffalo Divisions of Wostarn District of New York ave dee 18 days after the
cond of the marsh, ag are the report for Seuthera Dit afNew York}

Ne.

=

 

t dechere under pouty wt perusy (28 ELEC. Seation m6) itt the docunents attached to this report ave woo and
eoreet to he best afmy baowledae anit hellat

Signature af Debtor
- Signature of Joint Debtor

 

 

Scanned with CamScanner

 
Case o-Lly-/loos-reg Voc fy Filed liflercO Entered 11/15/20 L2:0070e

on Ae Le neal . Case No. Sh4-
alton . ‘ . Roporting Period:

INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS
+ (This Fotin ust be submitted for each bank account «maintoined by-the Daten?

Amounts reported should ba per the debtor's books, not the hank staement, Tha beginning sash shouldbe she ending
cash Irom the prior month ot, iPthis ts the first report, the amount should be the balance ant the data thepethtln way
- Hled, Attach the bank statements and 9 dotalled Ilet of all dishursements mada during the report parlndihat:Inohuctes

the date, the check number, tha payes, the lansactlon deparlption, aud the amount, A bank reoonolllatun rust
be attached for cach iecount (See MOR-| (CONT ‘

 

of Month fidust

iS Gy
nme M1 >e

FORM MOR INOW]
22000
PAGE +OF%

roo

 

 

 

 
Case o-Lly-/loos-reg Voc fy Filed liflercO Entered 11/15/20 L2:0070e

we SObLin ergy cue SYS“ A T5p
Beblor | , Reporting Period: Of aD Ycy Lb.» |

 

INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISPURSEMENTS .
‘(continuation sheet)

 

THE FOLLOWING SECTION MUST BE COMPLETED
DMSBURSEMENTS FOR CALCULATING U.S TILUSTEE QUARTERLY PRES! (RROM CURRENT MONT ACTUAL COLUMN)

D .
TO DEBTOR IN
: ESTATE BY OUTSIDE SOURCES

CALCULATING U.S. TRUSTEE

 

FORM MOR (INDY,
: at2008
PAGE? OF 2

 

 

 

 

 
Case o-Lly-/looy-reg Voc fy Filed liflercQO Entered 11/15/20 L2:0070e

- tare
‘Debtor

Continuation Sheat for MOR-1
A bank reconolifation tivat ba Iheluded for each bank account, The debtor's bak rapa

LEAL

Reporting Period: |

(Bank account nunibers amy be reducted to tet bur nuinbers,)

éllistion may be substituted for thiss page,

 

Payroll

| aie

Other

\

 

BALANCE PER
BOOKS |

 

. , Cros / , oat

 

6%

 

 
  
 
 

 

 

  

LIST) |

(4) DEPOSITS IN
TRANSIT (47 P4CH
MST) ~ —_
Ic j OUTSTANDING - "
CHECKS (ATTACH “—

 

 

OTHER (ATTACH
EXPLANATION

 

 

ADJUSTED BANK
BALANCE * |

 

 

 

HFS.

 

      
 

  
   

 

 

 

 

* Adjusted Bank Balance must equal Balance pet Books®

 

OTHER

 

 

 

 

 

 

 

Case No, Bh - <q

BANK RECONCILIATIONS

FORM MOR [CONT
2/2008

PAGE 1 OF 4

 

 

 

 
Case o-Lly-/loos-reg Voc fy Filed liflercO Entered 11/15/20 L2:0070e

Jaklin Mecanik
Bank Reconciliation - TD Bank Account 1730

- Oct-20
Beginning Balance 3,814.75
Total Deposits 7,909.80
Total Disbursements - 7,329.45
Ending Balance = . *4,395,10_
Bank Balance 4,395.10

Less Outstanding Checks:
Plus Outstanding Deposits -

Adjusted Bank Balance , 4,395.10

Difference -

Jaklin Mecanik
Bank Reconelliation - TD Bank Account 9365

Oct-20

Beginning Balance 88.05 ~
Total Deposits -
Total Disbursements -
Ending Balance . ___ 88.05
Bank Balance - 38.05
Lass Outstanding Checks:

Nore -
Adjusted Bank Balance F805

Difference _

 
Case o-Lly-/loos-reg Voc fy Filed liflercO Entered 11/15/20 L2:0070e

 

tore Aa hy Ue fi Cs -— T1599 -,
; ‘Debtor a AL } Reporting Perle, hehe oy otlolp
. / DISBURSEMENT JOURNAL .

CASH DISBURSEMENTS

   
 

 

BANK ACCOUNT DISBURSEMENTS -

 

 

PORM MOR-2 (INDY)
Wane
PAGE OFT

 

 

 
Case o-Lly-/loos-reg Voc fy Filed liflercO Entered 11/15/20 L2:0070e

In re: Jaklin Macanik

Date Payee
'28-Sep Great Neck Opticlans
29-Sep Gap Qutlet
25-Sep Saks Off Fifth
29-5ep Vivint
25-Sap Seasons 52
29-Sep Williams Sonoma
29-Sep The Childrens Place
30-Sep Walmart
50-Sep Panera
4-Oct Lenox
1-Oct Auntle Annes
L-Oct Apple
2-Oct Withdrawal
2-Qet Gall Couture Wigs
* 2-Qct Shop Dellght
2-Oct Garage Gat
5-Oct Vesta
7-Qet ATM Withdrawal
9-Oct Shop Delight
18-Oct Ecoshleld Pest Control
13-Oct Gelco
13-Oct Disney Plus
14-Oct CVS Pharmacy
AS-Oet &2 Pass
6-Oct ATM Withdrawal
16-Oct Shop Delight
16-Dct Property Shark
_ 19-Oct Grill Time
19-Oct Colony Pharmacy
21-Oct Verizon
22-Oet Costed
23-Oct ATM Withdrawal
23-Qct Besita
28-Oet Colbeh
23-Oct Paypal

Total Bank. Account Disbursaments

Disbursement Journal

Bank Account Dishursements

Purpose

Medical

Food, clothing, hygiene
Food, clothing, hyglene
Utllities

Travel & Entertainment
Food, clothing, hygiene
Food, clothing, hyglene
Food, clothing, hyglene
Travel & Entertainment
Food, clothing, hygiene
Travel & Entertainment
Travel & Entertainmert
Food, tlothing, hygiene
Food, clothing, hygiene
Food, clothing, hyglene
hepairs & Matrt
Utiltties

Food, clothing, hygiene
Food, clothing, hyglane
Repairs & Maint
Insurance

Travel & Entertainment

. Medicat

Auto

Food, clothing, hygiene
Food, clothing, hygiane
Repalrs & Maint
Travel & Entertalnment
Medical

Utilitles

Food, clothing, hyglene
Food, clathing, hygiene

Travel & Entertainment -

Food, clothing, hygiene
Food, clathing, hyglene

Case No 819-71559-A736
Reporting Period October 2020

Amount Check #
350 EFT
114 ‘EFT
107 «EFT
75 EFT
66 EFT
54 EFT
39 EFT
114 EFT
25 EFT
113° EFT
10 EFT

i EFT
600 €FT
655 EFT
432 EFT
221 EFT
34 EFT
900 EFT
288 EFT
223 «EFT
156 EFT.
13° «EFT

7 EFT
25 EFT

940 EFT
263 EFT

87 EFF

46 EFT

260 EFT
414 EFT
400 EFT
148 EFT
92 EFT
10 EFT

7,329

 

 
Case o-Lly-/loos-reg Voc fy Filed liflercO Entered 11/15/20 L2:0070e

 

wn 50 lin iene | Caso No ve 84 - I SSt- Mh

"Rep orting Pertod:

BALANCE SAnET
__ “The Baldnee Sheet is to be completed on an acorael basis only, Pre-petition Uabities must ba dlansified sepa gnialy frm:
poste pattion vbllgations,

CURRENT REPORTING |- _PRITTION DATE OR

MONTH. SCHEDULED AMOUNT

 

FORM MOR-S dNOV)
BOO
PAGE A OF2

 

 
Case o-Lly-/loos-reg Voc fy Filed liflercO Entered 11/15/20 L2:0070e

 

Inve Sov U Le pA ae als: y Bh

Vi
CURRENT REPORTING PETITION DATH OR
MONTH. SCHEDULED

 

Secured Debt
[Priority Debt
Unsecured Debt

 

 

 

 

 

TOTAL PREPATITION LIABILITIES
[Fora LA aILITIES “TI —y

{Yo fy libelihy

 

 

 

 

FORM MOR (IND)
22008.
PAGE 2 OF 2

 

 
Case o-Lly-/loos-reg Voc fy Filed liflercO Entered 11/15/20 L2:0070e

 

 

$oG - Siva
BoOgE.

AG LY

 

 

EP Togned- aod

L

Z
Lo.

Pp ised oe Aed o7 sport JONI FER CAG. Poe og meng

 

Sed weNHed-1s0,f 72707,

 

 

 

 

 

 

 

(ORpOD ap wep WOUESEAS0g IO

 

 

 

 

 

 

 

 

 

 

 

 

  

_ Saag Tenorssagarg
m. . . , STESUTART
oo monSsOrg senbopyAded PemMssg
rosy
SoeaHLOWY

THO], 16 BAG 06-19 OF 1S Oc-d OSTEND .

amg 382.3 Seg ZO JBqUMAT
SLaad NOLLILG¢- 180d GIVdNO JO AMVAIARS
apa. TpeLeg Fupiedey AG

 

SSL - a > —

 

Sire TTI UL =

 
Case o-Lly-/loos-reg Voc fy Filed liflercO Entered 11/15/20 L2:0070e

In re

“Debtor

Reporting Period;

POST-PETITION STATUS OF SECURED NOTES; LEASISPAYABLE
AND ADEQUATE PROTECTION PAYMENTS

   

_ INSTALLMENT PAYMENTS |

 

FORM MOR-S [NDVY
2{9008
PAGE 1 OF 4

Tollin Ueeame 914 a -
facts + ‘ Cage No, “T) ISS4-
oe A>

 

 
Case o-Lly-/loos-reg Voc fy Filed liflercO Entered 11/15/20 L2:0070e

nn gin esan

. Must be completed each month. 1 the answer to any on The

2

ee

eee
SoS

13

Debtor

DEBTOR QUESTIONNAIRE .

- CaseNo,

Reportitag Perlods

tt ase a.

 

questions is *Yos", provide a-detalled éxplanation of each
tent. Attach additional sheets if necessary,

Yes

 

Fave any finds Boon Tsbursed Tom any account other than a
debtor in possession account this reporting period?

 

5 the Dabtor de nquent the tlinely ning of any post-petition
Htax returns?

 

Ate propérty Insurance, automoblle Insurance, or other necessary -
insurance coverages expired or cancellad, or has the debtor
vecelvad notice of expiration of cancellation of such policies?

 

Is the Debter delinquent | In paying any insurance pretium
payment?

 

Have any payments Bean made On pre-petition Tables ‘tas
reporting period?

 

Are any post petition State or Federal income Taxes past due?

 

Ate any post petition real estata taxes past dus?

 

Ate any other post petition taxes past dua’

 

Have any pre-pefition faxes been patd during ms reporting
petlod?

 

Are any amounts owed to poat peltion creditors Elinquent?

 

rave-atry post petition loans been been received by the Pebtor
froth any party?

 

Ts the Debtor delinquent in paying any U.S, Trasies fees?

 

 

is the Debtor delinquent with any court artlered payments to

 

jattorneys ot other professionals?

 

 

 

WPI PI RRPLS PS PCP

FORM MOR-6 {INDY}
2/2008
PAGE 1 OF 4

oj

 

 
Case o-Ly-flooy-reg VOC fy

  

Filed LiflozQ Entered Liflo/2O 12°:00°024

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  
  
 
 
  
 

ANIC Mat Convaniant Bank® T | SFATEMIENT OF ACCOUNT.
AY OF T26508 O8SR0NGa As egpgy Ee
SARIN MBCANIK hage: ae of 4
DIP CASE 467 Aten SONY Statamant Period: —- Bep 26 20 Oe ai
Cust Ref #€ o_
GREAT NECK NY 41024-1836 Primary Aesount st: irae
ie Heply aBoe nha thihlb be tality
Ghspier 11 Checking
JARLIN MECANIK . # rag
DEP CAGE 19-71999 BONY Acoourd .
ACGOUNT BLRAMARY
Beginning Balance 5,227.88 Average Collectad Balance #608
Craposits 7 200.00 interest Bamad This Period Gt
Stectronie Deposits 709.80 interest Paid Year-to-Date oe
_ Annual Perceniage Yleld Barnad 0.00%
Checks Paid 1,200,23 Days in Period 30
Plectronis Payments 6,826.32
Siherc Withdrawals 600,00
Ending Balance 4,006.16
Total for this Perlad Total Year-to-Mate
EP otal Overdralt Fees S00 §G. G0
| Pfotal Returned item Fees (NSF) 80.00) $35.00

SHIT BROOUET RUTIVT?

POSTAG BM 1200.00
ORR - Sublotal: 7200.00
‘Becivonie apo cnet anouny
BERT EE OF Oca NYS spo WI DO Ul DD Grmie78 12 477 AS

wT ae . Lil oo cere Pera 48 / 4 77.48
) ULOD GnJ4878 13 . 7 46

DD Gs°676 13 , irae

ak 700.80

   

paquerca or check promeated alochanleniy ang Balad under Electro Pureseiriis

   

  

Subtotal 1,200.28

  

Scanned with CamScanner

 

TEES TES

 

 
Case o-Lly-/loos-reg Voc fy Filed liflercO Entered 11/15/20 L2:0070e

cane gate

me

noe your ACCOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 
 
  

 

 

 

 

 

 

 

 

 

   

raw fo Balan
. Page: 2 of 8
pegin by adjaating Your agoount egiater “Your ending balance shown og thie
ag foitowet: statement is: e
fs 4 any services Charges SOW na _ Ena
Subir averne “ Li at below the amount of deposits gr ial ane, _. 4896.18
cnayments credit intasters which de nop appear ie nein tena
» Suberact. any automatic pay eh * on this statement, Total the denosits @
grangfers or other electome Wwilh- and enter on Ling? posits tot
drawals not previously recorded, ANG 2. Duposita
. Add any interest carted if-you have “. Subtotal by addins lines J ~
an interest-bearing acoguntt, me lhes T and 2, .
rar 2
. Add any automatic deposit or * List below the total amount of Sub Totet
averdralt line of ered. withdrawals that do not appear on matin
| this statement. Total the withdraw
| Review all withdrowalsshown on this and enter on Tine the withdrawals
starement and check them aff in your ee. e Totel
nocoutl Peps, . Withdrawals
a - * Subtract Line 4 frony 4. This adjusted
» Follow instructions 265 to verily your balance should equal your account
ending nceount balanoe. balance, &
: Agtinatad
Balanes
o
peed TS BT Ai. La SS ; ee rarer, eT CRAIG HOE] HOLL Age Herts
oh QT ATRRERT POLAR CHRTE SATNERAW ALS BOF GOLL AR cut
|
y
Bae ots i Poke
oe ES = Tote.
. Total Deposits: a
Tokal Deposit Witterawals | | ge
2 LOOM AGOOMMTS ONLY — BELLI? AlGHTS
yeu halle thar ie an “tte of -fivons or Guesinne Avast Your Bul en
’ aijat: aout e-teanention’ 2

 

Asta nonag thie ie hind baneter.”” ILvbu think ya, -
Pv Jbyou iBink ydur bi is we a mead mond Inforrt =
Anink Your bills wrong, ay ityeu need G6 Ph an genet

    
   

    
   

           
  

Siatoment oF Setie ta maa tone ee yaar SS
! : ; as SEER. Satter at PLO Bae 4977, Lawinban, Mina 062488 youth
PER alse, NA, Deposit Gnerations ; . : . ; : ‘ ae bcm di 5 days BREE OR ER YET

as ara boesibte We ey “ies fagae Ban eeey Gh days # :
Maing dd2es.tg77 PeTatlOns Det, P.©. Box 1377, Lewiston, RST bh an ane eee ee eeu ae mnapnae e EN
Fa ethan loa you no later than Sty (80) dala dasa op rac "Be.wil gt pres your ght. fo Ur HSE, Gey ws tp folate ORPEST
san rere tebO Whi is aor or probiom fest anneated. Whence eet Your parvo end abiiourtnmiper

ef fis ;

 
  
   

      

ihe. - ok

Vide

   

Bask peana expiai il Gain,

Sah PGOSE oy plain ag tleark i ;
shale information is asada “ane wanae

Lh Vobe ads aceeiiat
tA

“ Fh a)

    
 
 
 
 
  

 

celgulate
ec Oe

  

dabite >"

  

Scanned with CamScanner

 
  

vAaSE O-1L9-floos-reg DOC /9Y Filed lijto/zQ0 Entered Liiloic¥ 12:00:02

argire gi

SPRTRMENT ir Be

 

 

  

| owes

08728
bore

a
“sane
9890.

98730
| t0701
10/01
i ont.
“9002

     
     
  
   
    
    
 
 
      

 

pe
Page: mm ment cro ee 20
Statement Pariad: Bap 26 2020 Oe. T
Cunt Reta 730
Mrintary Aeoount &
ony ect enh ETT
Sy Ca RUT beg . agonal ¥

vane tener? 260,08
Desi if CARD PURCHAS. amore Hep TOM! 280.
GREAT NECK OPTICIANS pbbeb2dg672, ALY 082420 VIBA DOA PUR

ELECTRONIC CK PMT-ARC, NATIONAL GRIDKE CHECK PYMTOo1ga af Gert 208-87

| DER POS, aqndezqoa7s ALT 444,08
GAP OUTLET US 7780 RWERHEAD air OROHAGE Cth .
DEBIT POS, “20048242572, AUT 002020 DDA PURCHAGE tol to Se, 407 ae

BAKE OFF ‘STH P79 701 T RIVERHEAD | * NY

DEBIT CARD PURCHASE, “**gon4aza2572, AUT 002820 VISA DDA PUR able. crn 78.48

AAV JRE: LS BOO 216 8242 * Ur

_ DEBIT CARD PURCHASE, 30049242572, AUT 002720 VIBADDAPUR fimwmch 05.41

UAE AGONE 82 007452 | GARDEN CITY © NY

DEBIT POS, "30048242572, AUT 082920 QDA PURCHASE fobentSin (VewnS BA BO

WILLIAMS SONQMA 0661 1 RIVERHEAD * N'Y

DEBIT POs, 30088242572, AUT 002020 DDA PURCHASE contin oti 38.24

AE CHILDRENS PLAGE O7 RIVERHEAD *NY

DERIT CARD PURCHASE, me A004 B28 72, AUT 089720 VIGADDA PUR cde éf. “sf 115.80

WALMART COM AV £00 986 B48 * AR

- DEBIT CARD PURCHASE, “wrnra0048242672, AUT 062020 VISA DOA PUR fae of 26.04

PANERA BREAD 264009 RIVERMEAD
DEBIT. CARD PURCHASE, “"200d8240572, AUT O82020 VISA DOA PLR A@ebe- 112,08

LENOX 8062 RIVERHEAD NY Ora
TF CARD PURCHASE, "30048242572, AUT G02020 VIGADDA PUR 64, 9, 9.75
4 aan (ANNE SNY250 | RIVERHEAD NY Co Maanalp
_ DEST CARD PAYMENT, 30048242572, AUT 003020 VISA DOA PUR Cez/” 6.90
APPLE COMBILL B66 712 7763 * GA

CHASE, "30048242572, AUT 100120 VIGADDA PUR Lue% —g98.n0

LIB COUTURE WIGS GREAT NECK = NY

    

42673, AUT 190220 DDA PURCHASE food 432.44

ASE "90048242872, AUT 100120 VIBADDA BUR etm Gan gy.

AT > WIEWINVOIGEG * CA vB aan ee
490048242572, AUT 100820 VISA DDA PUR

‘> 966 608 2007 * OR Ce OU 8.78

at 199720 DDA WITHORAW 900.00
390829, DA PURCHASE Fico ch 288.23
aur 101220 VIBA ODA PUR Byte be 222.08

: ABB

   

wi220 OVISA DA APUR ow

Scanned with CamScanner

rAUT “90820 VISA DDA PUR part rises CRG

&
B

 

os 12.99. :

 

 
Case o-Ly-flooy-reg DUVOCc fy

£2 Saba er ieee errno

 
 

emai
Bavosten’s Cioet fonvaniant Bank®

Filed LiflozQ Entered Liflo/2O 12°:00°024

RY ATEMENE ge AGC een rf

 

 

 

JAMLIN MECANIK Page:
° NY¥ pe:
DIP GABE 1@-71888 88 Statement Parise: Sep 28 o0onnng8 2000
Cust Ref # ot 28 2020
Primary Acoount # ae ine
Psa ee + AR ine? ACCTAAT ¥
Hlectroni¢ faymenis (continuad)
aoa Tig BATE ORS CRISTEA,
AMCH Ler
aa DEBIT FOG, "“s00deedaare ALT Sd
10" Se oS rao oi eahes72, AUT 1o14z0 boa PURCHASE = «CoS a 84

GREAT NECK

 

 

 

 
    
  
 

«get DEBIT CARO PAYMENT, 2: we ee
/ EBIT CARD PAY ME soraioating257a. AUT 101420 VIBADDAPUR € 2 Ces 26,00
10/18 7D ATM DBRIT, 3004804
3 OREAT NECK RO eeee72 WALT 101620 DOA WITHDRAW 640,00
10/18 DEBIT POS, “-"anpageden ye, 2 - .
SHOP DELIGHT GREAT NCK BLES Aye URCHASE | Fawrerch 2 262.78
1018 DEBIT CARD PURCHASE, ““gog4g4e672, AUT 101520 Vi APUR & 87,08
PROPERTYSHARKR COM” DB BEEENIO Pen SA ED - &
40/19 DEBIT CARD PURCHASE, “"30046242572, AUT 101820 VISADDA PUR Fiwcr 45.81
GRILL TiME GREAT MECK «NY
40/18 DEB r CARD PURCHASE, enes30068242572, AUT 101620 VISA DDA PUR MeSkie 7.98
COLONY PHARMACY GREAT NECK "NY f
12 NEBIT CARD PAYMENT, "30048249572, AUT 101020 VIBADDA PUR TYUa<tad/ 50 45
VERIZON ONETIMEPAY = VERIZON COM * FL OP brane
40/22 DEBIT POS, "39048242672, AUT 100220 DDA PURCHASE Coreen 413.62
COSTCO WHEE Gas WESTBURY * AY ee
40/83 TD ATM DEBIT, 90048242572, AUT 168820 DDA WITHORAW goood °°
2 GREAT NECK RD GREAT NEGK AR - .
10/28 DEBIT CARD PURCHASE, *s*30088242872, AUT 102120 VIGADDAPUR Tages 147.75
4923 0 : papi capo PURCHASE, 0040249872, AUT 102020 VISADDA PUR Chencb 91.75
agg carr TEARD PURGHASIE, “20040242572, AUT 102220 VI BA DA PUR fio 40.00
Olas ise -_ PERILGA PRECSHPER ae aa8 fPS3 «ft Gr ™ sone :
on : Subtotal: 6,038.82
Other Withdrawals .
BQGTae BATE Be Shes pay - SCARE
$002 DEBIT @00,00
Bubtotak BOG OO
9/28 S221 88 1ONS 6,738.82
8/28 BAP 40d 6,909.28
“9/28 3,080.87 {0/8 8,884.26
Oa/90- oo BONAR 408 $504.42.
“40004 2 FBTAd 4019 6,540.82
Afi: 8,280.77

 

  
 
 

2574.33

 

 

Scanned with CamScanner

 

 
Case o-Lly-/loos-reg Voc fy Filed liflercO Entered 11/15/20 L2:0070e

    

ehlg

 

 

 

 

Astonia Ritiee Sere:
heer Bena
mene Bah STATEMENT OF AOCEMINY
AINE MERCOAAIIC
OM CASE to. 92a
O-T1BEO Be yppy Pane gat 8
Stetement Periad: Sen 2G 2020-Crot 26 2020
Came Raf at O88 Tat
Srenary Aggaurt & 730)
PAILY BALANCE Sulenie cy
SATS a :
HOS GALTCE GATE BALANCE
100? pel 4022 6,044.00
166 AVES 4723 4,868.10

TAZ8 8

Scanned with CamScanner

T2BR08 BE

 

 
Case o-Ly-flooy-reg VOC fy

  

 

ad ‘Ammbvien's Mast Comrentont Bank®

AV OF 197220 OBeBTE402 BY*EDGT

Filed LiflozQ Entered Liflo/2O 12°:00°024

STATEMENT OF ACOGRIAT

 

    

 

JAKLIN MECANIK Page: 1 ate
OP CASE 16-7458 BONY Statantant Period: on 42 2020Oet 14 2020
Pax ACCOUNT . . Guat Raf B80. Tee
GREAT NECK NY 11024-1828
gEegyfedglagPbePath pele) fpgdaf deg AEM esag Lf] fey UEP epE ets
Chapter 14 Checking
JANLIN MECANIN fare ; cay aes
DEP CASE 19-71540 RORY Account # 8868
ACCOUAT RU MMARY |.
Beginning Balance 88.05 Average Collected Balance 86,05
a interest Earned This Perlod SOG
Ending Balance. 88.05 interest Paid Year-to-Date 0.00
oS Annual Percentage Yield Earned O.Ga%
Bays in Period 30

ANCY ASCOUNT AGTAATY |

No Transactions this Statement Period

Scanned with CamScanner

TOPE Ft

 
Case o-Lly-/loos-reg Voc fy Filed liflercO Entered 11/15/20 L2:0070e

 

i
Page: Bera
Bagi by adiesting youracenunt regiier “Your ending talance shown on thin oe
“28 tale pat dec ; hie a |
SEE detent dg: ening sate
+ Subtenel any service charges shown . Balance
onthe siatemeni 00. 2 Lig below the amount of deposits or
Sakersie-ana’ng fe 7 credit leanstora which do net appear és
° Ssae ny aoane payenents, on thie statemone, Total the deposits © voit
drawals wot previdualy: yeoorded. andl enter on Line 2. Bapasits
» Add any interest earned if'you have. = Subtotal by adding lines 1 and 2.
"we interell shearing socoual, ee
+ Add any automatic depositor a List below ihe total naiounl af Be Fete ntetnmersemen
overdvall ting &f' credit, withdrawals that de sunt appear On
i Beta AML withidtwadeshio ii this statement. Total the withdrawals -
! * REVS AB EES SHOW OF NE gad enderon Line d, od .
: wuviemont and Chevk them offin your wahudeawots
AoOOR remiatte, 6 a ™

s . 4 Subleact Line 4 from 3. This adjusted
+ Follow inetradiions 268 t9 verify your talance shocd equal vour account
gnding acoonut balance. balarion. © pgtuetod

Balan? —— ganmumtiommanananmenm

 

   
  
   
 
   
   
 
  
  
  
 
 
 
 
 
 
 
  
 
 
    
    
  
     
 
    

   

 

 

 

 

 

 

 

 

 

 

 

 

DOLLAAS REnTS WHAMRAWALS HOT| Doaee fGen ts
GH STATERENT :
ett tm 4
J cceeeemeene Total
Wihdrawate i @

COLANTS PNG a BLL IBN AGEN PS

   

fess Evowed of fro or Qunations About Four Rat
- par Wak you! biltocany, or if you ned meg intieriation sbmd-a tainaactoe at
"yeaa HR, wile a at BO. Boy 1979. Lewéainn, Male G&24 S187 ae acon aa
fdsvinie, We eiust heat from ju nn later ten andy 4855 days ater wena you the
FIRST bit on whinh the ames 4 Stobiar anneal, You ean wloshane ue, but doing
a6 HHL Het pekeerm yout aah. 1 Yur Wttes, give Wa the fadewing ialwition.
Sass Sone you ie + ‘our same and gecyent mabe,
‘Wher gantaeting thy * [he doll: amauntol the: euapacned ern.
ig mn eee: ar why * Deaeribe tie attar asd expan, yeu gas, why wa alla Beare be ans ae
BPI OATS if Feu feed meaty information, deaedove the deen yey are undue About
ees - You do act have to pay uny aereuandin quedtion wile ee ate inveationting, Sut you
pil Ble obligated 14 pay Gur parts of your bil Vaal aie nel in cuaation. Weifie ee
inawigote yaw quaution, we canndl reget you ae dalinguant ee take any sxtion to
| aolledihe ammunbyau qusater.

«. FIMANOE CHARGES: Alibaugh ite Bank guneihe Oully Balance mefiid to ostonlate
"he ealies tharge an your MenhyingtOvediek Pintasiion ancount the tien "G0E"
Ae OD! seferete Gaurdier Pretactiqn) tw Bank disclogas the Average Saaly Galangy

. Sn thes paliteee Rithwrisel as ais ausiar srhed for you to calgilah the tnanne
hinge: The Haase share begins te ueelve on the dale ahances aoc olher debits
ete oslnd te your gecaunt ang will nintinus unl lie balances faa bann paid infu
4G Gon DHiG the Gndees chaige. multiniy ihe Average Daly Balance lmea the Days
eid Hines tee Daily Palio Rate (as fated ia the Account Sumtomsyamction on
he font of ihe nlatomant,. Thee Average Bally Halanee in calculated by eatding ta
‘bafonca tov each day of 6 bing cycia then shisiig te wil balance by the aamnbae
em yy te Biles Byte: 6 the Hidtenca far tho day aftey
fh Gomilite Hava bean sublested plug tr
Hadtunad thet day Them is ne qrane
ies. Finahee Change adgasinentiale

 

 

ja

 

P.O. Boa 1877, Lewistan,

 

 

 

 

    

Scanned with CamScanner

 

 

 
